Citation Nr: 1525125	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-32 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for patellar laxity of the left knee, status post-surgery.

2.  Entitlement to a rating in excess of 10 percent for patellar laxity of the right knee.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


REMAND

The Veteran served on active duty from October 1971 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Indianapolis, Indiana RO, which denied the Veteran's claims for ratings in excess of 10 percent for patellar laxity of the left knee, status post-surgery, and in excess of 10 percent for patellar laxity of the right knee.  

In February 2015, the Board remanded the case for further evidentiary development.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R.  § 3.159.   

As noted, the Board remanded this claim in February 2015 for the agency of original jurisdiction (AOJ) to conduct additional evidentiary development.  The Board specifically directed that the AOJ obtain records from all health care providers who provided treatment for the Veteran, including records from Dr. A. and all physical therapists, as well as all outstanding VA treatment records prepared since October 2012.  The Board also directed the AOJ to provide a VA examination in order to determine the current severity of the service-connected bilateral knee problems.  Although treatment records were obtained from the Veteran's private physician and the VA Medical Center, a review of the electronic file in VBMS reflects no indication that the Veteran was afforded a VA examination.  

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  A VA examination is required.  

The case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected laxity of the patellae.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary testing should be performed.  The examiner should specifically state whether the Veteran has any recurrent subluxation or lateral instability and, if so, whether the disability is "slight," "moderate," or "severe."  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  Such an assessment should be made for each knee.

2.  The agency of original jurisdiction (AOJ) should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If a benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case.  After the Veteran and his attorney are given opportunity to respond, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

